Citation Nr: 0534864	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for paresthesias 
of the right arm, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
Arnold-Chiari Type 1 malformation, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had active military service from January 1985 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that continued the 20 percent disability 
ratings assigned to the veteran's paresthesias of the right 
arm and status post Arnold-Chiari Type 1 malformation.  In 
December 2002, the 20 percent disability rating assigned for 
the veteran's status post Arnold-Chiari Type 1 malformation 
was increased to 30 percent and the 20 percent rating 
assigned for paresthesias of the right arm was increased to 
40 percent.  Both increases were made effective from June 
1996.  Jurisdiction over the matter was transferred to the 
Waco RO during the pendency of this appeal.

This matter was most recently remanded by the Board in 
December 2003 for the purpose of obtaining additional 
evidence.  In September 2005, the matter was returned to the 
Board for final appellate consideration.  

In July 2005, the veteran submitted additional medical 
evidence (a report of an MRI) that had not been considered by 
the RO when it mailed the veteran a June 2005 Supplemental 
Statement of the Case (SSOC).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the SSOC, it must prepare an SSOC reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2005).  However, in this 
case, the evidence submitted by the veteran was not germane 
to the issues on appeal because it pertained to a non-service 
connected disability of the low back.  The preparation of an 
SSOC was therefore not necessary.




FINDINGS OF FACT

1.  The veteran's right arm (major) disability results in 
severe incomplete paralysis of the upper radicular group; 
however, there is no evidence of complete paralysis of the 
upper radicular group with all shoulder and elbow movements 
lost or severely affected.

2.  The veteran's status post Arnold-Chiari Type 1 
malformation has not resulted in unfavorable ankylosis of the 
entire cervical spine; severe intervertebral disc syndrome 
with recurring attacks with intermittent relief; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past year.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability for paresthesias 
of the right arm, but not greater, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8510.

2.  The criteria for an increased evaluation for status post 
Arnold-Chiari Type 1 malformation have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5287, 5290, 5293 (2002), Diagnostic Codes 5287, 5290, 
5293 (2003), Diagnostic Codes 5237, 5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in July 2001 and April 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for higher disability evaluations.  
Finally, the RO specifically informed the veteran in its 
April 2004 letter that he should submit any evidence in his 
possession that he felt pertained to his claims.  The July 
2001 and April 2004 letters therefore provided notice of all 
four notice elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The December 1999 rating decision, February 2000 Statement of 
the Case (SOC), and SSOCs dated in December 2002 and June 
2005 collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased ratings.  
The December 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Outpatient treatment records from the Dallas VA Medical 
Center (VAMC), Denton VAMC, Detroit VAMC, Providence Hospital 
and Flower Hospital have been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  An October 1997 
decision from the Social Security Administration (SSA), and 
the records the SSA considered in making that decision, are 
also of record.  The veteran has been afforded multiple VA 
examinations for the purpose of determining the nature and 
severity of his neck and neurological disabilities.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
July 2001 notice was not given prior to the initial 
adjudication of the claims on appeal, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2001 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in December 2002.  

Increased ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Paresthesias of the right arm

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (2005).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. T he maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Service connection for status post Arnold-Chiari Type 1 
malformation repair and cervical syrinx C5-T1 with 
radiculopathy was initially granted in September 1996.  
Thereafter, in a rating decision dated in December 1997, the 
RO assigned the veteran a separate 20 percent disability for 
paresthesias of the right arm, which was found to be a 
residual/manifestation of the Arnold-Chiari Type 1 
malformation repair.  The 20 percent rating remained in 
effect until the veteran's disability was reevaluated by the 
RO in September 1999.  As noted above, the 20 percent 
disability rating was increased to 40 percent in December 
2002.

The medical evidence of record establishes that the veteran 
is right hand dominant.  Complete paralysis of the upper 
radicular group (fifth and sixth cervicals), with all 
shoulder and elbow movements lost or severely affected, hand 
and wrist movements not affected, warrants a 70 percent 
rating for the major extremity.  Incomplete paralysis is to 
be evaluated as follows: for severe incomplete paralysis, 40 
percent for the minor extremity; for moderate incomplete 
paralysis, 40 percent for the minor extremity; and for mild 
incomplete paralysis, 20 percent for either extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8510 (2005).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2005).

The report of a September 1999 VA examination revealed no 
motor sensory deficiency of the right arm.  There was no 
atrophy and muscle tone was good.  Grip strength was grossly 
diminished and the veteran complained of decreased sensation.  
However, despite these complaints, an EMG showed normal motor 
and sensory conduction of the upper right extremity and 
cervical paraspinal muscles.  Similar findings were made in 
an October 2001 examination where it was noted that all 
muscle groups exhibited normal strength, that all reflexes 
were symmetric, and that the sensory examination was intact.  

When he was examined in July 2002, the veteran was unable to 
dress and undress himself without assistance.  He complained 
of intolerable pain in his right arm.  He said he also 
experienced significantly diminished finger dexterity and an 
inability to raise his arm in the forward and lateral 
directions.  Both problems were also demonstrated on physical 
examination.  He was unable to do the coordination test with 
his right arm due to pain.  Although his hand grip strength 
was significantly diminished, the examiner observed that 
there was no evidence of muscle atrophy, which was felt to be 
"somewhat controversial" because atrophy would usually be 
prominent.  Temperature and vibration sense were well 
preserved.  However, the veteran did not respond to pain when 
he was stuck with a sharp need in the posterior aspect of the 
right shoulder.  Examination of the lower extremities also 
showed neurological impairment and functional loss.  The 
impression was that the veteran suffered from serious 
neurological deficit secondary to his Arnold-Chiari Type 1 
malformation.  Coupled with the problems he experienced in 
his lower extremities, the examiner opined that the veteran 
was unemployable.  The examiner added that the veteran was 
"perhaps overstating his complaints" of pain.

The veteran was examined again in March 2005.  He complained 
of pain in the entire right arm with burning and stabbing 
sensations.  He also endorsed numbness in the upper arm, 
forearm, and ulnar side of the hand.  He said he had not 
worked in over a year due to his problem with chronic pain.  
The veteran said he needed his wife to assist him with 
bathing and dressing.  On physical examination, there was no 
evidence of muscle atrophy of the shoulder girdle.  There was 
tenderness posteriorly along the cervical and thoracic spine 
and along all the muscles surrounding the posterior shoulder.  
Passive and active ranges of motion elicited pain.  The 
veteran had forward flexion to 90 degrees, abduction to 30 
degrees, and external rotation to 30 degrees.  Range of 
motion the elbow was nearly full.  Motor strength of the 
biceps and triceps was four out of five.  The cross arm test 
was negative.  There was loss of sharp sensation throughout 
the deltoid area and lateral portion of the upper arm.  
Sensory testing of the medial portion of the arm and forearm 
was mostly normal.  The impression was chronic pain of the 
right upper extremity including shoulder secondary to Chiari-
malformation.  

The examiner noted that there was no nerve muscle paralysis 
in the right upper extremity or muscle atrophy, and that, 
although there were some sensory deficits, deep tendon 
reflexes were present.  He opined that the weakness 
experienced by the veteran was mostly secondary to pain.  He 
said the effect of this condition had been a severe 
limitation of his daily activities and hobbies.  He felt the 
veteran would be employable only in sedentary job that did 
not require him to use the right upper extremity.  

As noted above, Diagnostic Code 8510 provides for a 50 
percent disability evaluation when there is a severe 
incomplete paralysis of the major extremity.  The level of 
disability resulting from the veteran's neurological 
disability of the right arm described as "severe" in both 
the July 2002 and March 2005 examinations.  The Board 
recognizes that the report of the July 2002 examination 
indicated that there was possibility that the veteran was 
exaggerating his symptoms.  However, the report of the March 
2005 clearly indicated that the disability of the veteran's 
right arm, which was manifested primarily by weakness and 
sensory loss, caused a severe limitation on his daily 
activities.  Therefore, providing the veteran with benefit of 
the doubt, the Board finds that the evidence of record 
supports the assignment of a 50 percent rating.  

The criteria to support a higher (70) percent disability 
under Diagnostic Code 8510 have not been met, however.  The 
evidence of record indicates that the veteran has sensory 
loss, functional loss, and weakness due to the neurological 
disability of the right arm.   Nevertheless, there is no 
evidence  that the disability has resulted in all shoulder 
and elbow movements being lost or severely affected.  While 
the evidence shows some limitation of motion of the right 
shoulder, the medical evidence does not reflect that the 
shoulder movements are severely affected.  The report of the 
March 2005 VA examination indicated that the veteran was 
capable of forward flexion to 90 degrees.  No limitation of 
elbow movements has been reported by any examiner.  There is 
no evidence whatsoever that the disability has resulted in 
complete paralysis of the upper radicular group, as would 
warrant assignment of a 70 percent rating for the major 
extremity.

Consideration has been given as to whether a higher 
evaluation could be assigned for limitation of motion of the 
right arm.  However, under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, a 40 percent disability rating is maximum rating 
assignable for limitation of motion.  By the virtue of this 
decision, the veteran is in now receipt of a 50 percent 
rating for his right arm disability.  A higher disability 
rating under Diagnostic Code 5201 would therefore be 
inappropriate.



Arnold-Chiari Type 1 malformation

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5287, ankylosis of the cervical spine, was 
evaluated as follows:

		Unfavorable .................................................40
		Favorable ....................................................30

Under the criteria in effect prior to September 26, 2003, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine, was evaluated as follows:

Severe...................................
.......................................30 
Moderate.................................
....................................20 
Slight...................................
......................................    
0

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Service connection for status post Arnold-Chiari Type 1 
malformation was granted in September 1996.  A 20 percent 
disability evaluation was eventually assigned in December 
1997 under Diagnostic Codes 8599-5290.  Arnold-Chiari Type 1 
malformation is not listed on the Rating Schedule and the RO 
assigned Diagnostic Code 8599 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99".  See 38 C.F.R. § 4.20 (2005).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5290, Limitation 
of the cervical spine.  The 20 percent rating remained in 
effect until the veteran's disability was reevaluated by the 
RO in September 1999.  As noted above, the 20 percent 
disability rating was increased to 30 percent in December 
2002.

The veteran is already receiving the maximum rating for loss 
of range of motion of the cervical spine under both the 
"new" and "old" rating criteria.  Even considering any 
complaints of weakness, fatigability, or loss of function due 
to pain, a higher disability may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).  Therefore, the only means by which a 
higher (40 percent) rating could be assigned would be if 
there is evidence unfavorable ankylosis of the cervical 
spine; severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 
year.  

VA outpatient records do contain any findings of ankylosis of 
the cervical spine.  VA examination reports dated in 
September 1999, October 2001, and February 2005 all indicate 
that the veteran maintains, albeit limited, an active range 
of motion of the cervical spine.  A higher (40 percent) 
disability evaluation under the "old" Diagnostic Code 5287 
or the "new" Diagnostic Code 5237 would be inappropriate.

With respect to the question as to whether a higher (40 
percent) rating could be assigned for intervertebral disc 
syndrome, VA outpatient treatment records are silent as to 
the veteran experiencing any incapacitating episodes of 
intervertebral disc syndrome of the cervical spine.  The 
records also make no reference to the veteran experiencing 
any type of radiculopathy due to his Arnold-Chiari Type 1 
malformation.  The aforementioned VA examinations were also 
absent any findings pertaining to intervertebral disc 
syndrome.  Indeed, the Board notes that the February 2002 
examination included a cervical MRI that showed no evidence 
of disc herniation or visible neural impingement.  

There is simply no evidence that the veteran has experienced 
severe recurring attacks of intervertebral disc syndrome of 
the cervical spine with intermittent relief, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least four weeks during 
the past year.  The Board recognizes that the veteran 
experiences symptoms of weakened grip strength, sensory loss, 
and pain in his right arm.  However, the veteran is already 
receiving separate disability evaluation for paresthesias of 
the right arm, which has been associated with his Arnold-
Chiari Type 1 malformation.  38 C.F.R. § 4.14 (2005) clearly 
establishes that the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service-
connected disabilities.  

In sum, there is no evidence that the veteran's cervical 
spine disability has resulted in severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past year.  An increased evaluation 
under the "old" Diagnostic Code 5293 or "new" Diagnostic 
Code 5243 is therefore no warranted.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right arm or cervical spine disabilities.  There is also no 
objective evidence that the veteran's paresthesias of the 
right arm or Arnold-Chiari Type 1 malformation have caused 
marked interference with employment.  The report of the March 
2005 examination indicated that the veteran was capable of 
sedentary employment despite his service connected right arm 
disability.  Further, while the report of the July 2002 
examination indicated that veteran was unemployable as a 
result of his disabilities, the examiner included the 
symptoms of the veteran's non-service connected low back 
disabilities in rendering 



this opinion.  Thus, having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a 50 percent evaluation for paresthesias of 
the right arm is granted, subject to the criteria governing 
payment of monetary benefits.

Entitlement to an increased evaluation for status post 
Arnold-Chiari Type 1 malformation is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


